t c memo united_states tax_court joseph chiarelli petitioner v commissioner of internal revenue respondent docket no 11951-12l filed date joseph chiarelli pro_se luanne s dimauro for respondent memorandum findings_of_fact and opinion kerrigan judge the petition in this case was filed in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination dated date the notice_of_determination sustained a proposed levy regarding petitioner’s unpaid income_tax_liability for tax_year the issue for consideration is whether respondent’s determination to proceed with the collection action regarding petitioner’s unpaid tax_liability for was proper all section references are to the internal_revenue_code in effect at all relevant times we round all monetary amounts to the nearest dollar findings_of_fact petitioner resided in connecticut when he timely filed his petition on date respondent sent petitioner a letter final notice_of_intent_to_levy and notice of your right to a hearing regarding tax_year petitioner mailed a form request for a collection_due_process or equivalent_hearing on the form he checked the boxes for installment_agreement and offer-in-compromise petitioner filed an incomplete form 433-a collection information statement for wage earners and self-employed individuals the form 433-a showed no ownership_interest in real_estate petitioner wrote on this form that the only assets that he had transferred in the prior years were charitable_contributions on date respondent issued a notice_of_determination sustaining the proposed levy the settlement officer concluded that petitioner did not provide enough financial information to enable her to determine whether his income_tax_liability was not collectible or whether he qualified for an installment agreement or an offer-in-compromise petitioner’s petition contends that a levy would result in a financial hardship a partial trial of this matter was held on date on date the court remanded this case to the internal_revenue_service irs appeals_office the case was remanded to allow the appeals_office to review information about petitioner’s real_estate holdings a supplemental collection_due_process cdp hearing was held during the supplemental cdp hearing petitioner provided information regarding the ownership history of properties on briarcliff road and whitney avenue in hamden connecticut on date petitioner had transferred by quitclaim_deed an undivided one-sixteenth interest in the whitney avenue property to his daughter on date petitioner had transferred by deed his remaining interest in the whitney avenue property and the briarcliff road property to his daughter this deed recorded on date indicates that no conveyance or state tax was paid petitioner had transferred the properties to his daughter for dollar_figure petitioner provided respondent with an appraisal of dollar_figure for the whitney avenue property dated date it is unclear whether the appraisal also includes the briarcliff road property which abuts the whitney avenue property the appraisal described the property as two adjacent parcels the irs valuation engineer determined that the value of the whitney avenue property was dollar_figure on date and dollar_figure on date the irs valuation engineer determined that the value of the briarcliff road property was dollar_figure on date and dollar_figure on date as of date the balance due on the mortgage for the whitney avenue property was dollar_figure during the supplemental cdp hearing petitioner did not offer a collection alternative the settlement officer second settlement officer who conducted the supplemental cdp hearing was not the one who had conducted the first cdp hearing the second settlement officer concluded that there was no equity in the whitney avenue property but that petitioner had equity in the briarcliff road property on date the second settlement officer issued a supplemental notice_of_determination sustaining the proposed levy opinion sec_6331 authorizes the secretary to levy upon the property and property rights of a taxpayer who fails to pay a tax within days after a notice_and_demand before the secretary may levy upon the taxpayer’s property the secretary must notify him or her of the secretary’s intention to make the levy sec_6331 the secretary must also notify the taxpayer of his or her right to a cdp hearing sec_6330 if the taxpayer requests a cdp hearing the hearing is conducted by a settlement officer from the appeals_office sec_6330 at the hearing the taxpayer may raise any relevant issue relating to the unpaid tax or the proposed levy sec_6330 once the settlement officer makes a determination the taxpayer may appeal the determination to this court sec_6330 the court has jurisdiction to review the commissioner’s administrative determinations id where the validity of the underlying tax_liability is properly at issue this court reviews the liability determination de novo 114_tc_604 114_tc_176 the court reviews administrative determinations made by the appeals_office regarding nonliability issues for abuse_of_discretion sego v commissioner t c pincite goza v commissioner t c pincite petitioner does not challenge his underlying liability for and therefore we review respondent’s determination for abuse_of_discretion in determining whether there has been an abuse_of_discretion we consider whether the determination by the appeals_office was arbitrary capricious or without sound basis in fact or law see eg murphy v commissioner t c aff’d 469_f3d_27 1st cir 112_tc_19 the court does not conduct an independent review and substitute its judgment for that of the settlement officer murphy v commissioner t c pincite if the settlement officer follows all statutory and administrative guidelines and provides a reasoned balanced decision the court will not reweigh the equities link v commissioner tcmemo_2013_53 at following a cdp hearing the settlement officer must determine whether to sustain the collection action in this case the imposition of a levy in making that determination sec_6330 provides that the settlement officer must consider verification presented by the secretary during the hearing process that the requirements of any applicable law or administrative procedure have been met any issues appropriately raised by the taxpayer and whether the proposed levy action balances the need for the efficient collection_of_taxes and the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary 117_tc_183 diamond v commissioner tcmemo_2012_90 slip op pincite we note that the second settlement officer properly based her determination on the required factors the settlement officer verified that all legal and procedural requirements had been met considered the issues petitioner raised and determined that the proposed levy action appropriately balanced the need for the efficient collection of tax with the legitimate concern of petitioner that the collection action be no more intrusive than necessary petitioner contends that he made an offer regarding payments petitioner testified that the briarcliff road property was the backyard of the whitney avenue property and that he originally thought that there was a mortgage on the briarcliff road property he further testified that he now agrees that there is no mortgage on the briarcliff road property respondent contends that it was not an abuse_of_discretion for the second settlement officer to include equity in the briarcliff road property in a collection alternative consideration and to sustain the proposed levy the second settlement officer sustained the proposed levy because of her conclusion that petitioner had equity in the briarcliff road property petitioner had transferred the briarcliff road property to his daughter on date petitioner still had an ownership_interest in the properties in and divested his interest in the properties after his tax_liability for accrued although petitioner contended that he made an offer regarding payments he provided no collection alternatives to the second settlement officer a settlement officer does not abuse his discretion when he or she declines to consider a collection alternative under these circumstances see 124_tc_69 we find that the second settlement officer did not abuse her discretion in upholding the proposed collection action to reflect the foregoing decision will be entered for respondent
